106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isaac Eugene SLAPPY, Petitioner-Appellant,v.STATE of South Carolina;  Attorney General of The State ofSouth Carolina, Respondents-Appellees.
No. 96-6443.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1997.Decided Jan. 31, 1997.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  C. Weston Houck, Chief District Judge.  (CA-94-109-3-2-BD)
Isaac Eugene Slappy, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellees.
Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a certificate of probable cause for appeal so that he may appeal the district court's dismissal of his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.


2
This court denied a certificate of probable cause for appeal and dismissed Slappy's habeas corpus petition in Slappy v. South Carolina, 92 F.3d 1181 (4th Cir.  July 30, 1996) (No. 95-7725) (unpublished), cert. denied, --- U.S. ----, 65 U.S.L.W. 3353 (U.S. Nov. 12, 1996) (No. 96-6191).  Thus, this appeal is moot.  Accordingly, we deny a certificate of probable cause and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED